DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds claims 1, 2, 5, 6, 8-11, 14, 15, 17, 18 and 20 are found allowable.  
The present direction is directed to: a payment method by a processing server to process payment that is independently performed between a user equipment and a payment channel server is provided. The method includes: generating, by the processing server, a payment order bound to a merchant order generated by a merchant device by determining a corresponding item ID, of a service and/or a product for purchase, that is registered with the payment channel server, the merchant order corresponding to the service and/or the product provided by the merchant device; obtaining, by the processing server, a payment voucher corresponding to the payment order; matching, by the processing server, based on the payment voucher, the merchant order bound to the payment order; and transmitting, by the processing server to the merchant device, based on the matched merchant order, a service/product providing notification for providing the service and/or the product to the user equipment.
The closest prior art:
MacKinnon Keith (US 2013/0256403 A1) is directed to self-payment and verification of the purchase of retail goods and services. According to an embodiment of the invention, a method for verifying the purchase using a mobile electronic device in wireless communication with a payment verification system and a code generating system is provided, the method comprising the steps of: receiving from a consumer information identifying an item for purchase; receiving from a consumer information identifying payment means for purchasing the item for purchase; processing the information identifying the item for purchase and information identifying payment means and generating a unique QR code indicating a purchase of the item; sending the unique QR code to a mobile device for display by a consumer to the vendor of the item for purchase.
Zhang et al. (US 2015/0332244 A1) is directed to processing a payment request for a virtual commodity on an open network platform are provided. The method includes: receiving a payment request that is sent by a third-party application server according to a request from a terminal, the payment request carrying at least an account identifier; deducting a charge from an account corresponding to the account identifier according to a payment attribute corresponding to the account identifier; and sending a charge deduction result corresponding to the account to the terminal via the third-party application server. According to the present method, usage rate of network and system resources is improved.
Grabovski et al. (US 2016/0307151 A1) is directed to purchasing a product at a brick-and-mortar retail establishment is provided. The method includes, but is not limited to, inputting identification information into a local device for a product sold by the brick-and-mortar retail establishment, transmitting the identification information to an order creation application, and upon receiving the identification information, selecting a dispense type for the product. The dispense type is selected from a group of dispense types including: “carry” for personally carrying the product out of the brick-and-mortar retail establishment, “load” for having the product loaded into the user's vehicle, “pickup” for having the product provided to the user at a predetermined location whereby the user will go to get that product, and “delivery” for delivering the product to the user at a predetermined location.
However, none of MacKinnon Keith, Zhang and Grabovski teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 10, 18 and 20.  For example, none of the cited prior art teaches or suggest the steps of:
obtaining, by the processing server, a payment order generation request from a merchant device, the payment order generation request including a transaction price and indicating a merchant order corresponding to a service and/or a product for purchase; generating, by the processing server, a payment order bound to the merchant order generated by the merchant device by determining a corresponding item identifier (ID), of the service and/or the product for purchase, that is registered with the payment channel server, the merchant order corresponding to the service and/or the product provided by the merchant device, wherein a plurality of item IDs, registered to the payment channel server, are associated with one transaction price, and the generating the payment order bound to the merchant order comprises; determining, based on the payment order generation request, the transaction price of the merchant order; and determining one item ID as the corresponding item ID, among the plurality of item IDs, in a polling manner, by periodically and sequentially supplying the plurality of item IDs to be assigned to the transaction price each time a payment pull-up request of the user equipment is received for the same transaction price, and binding the determined one item ID to the merchant order; transmitting, by the processing server, based on the payment order, a payment pull-up notification to the user equipment, the payment pull-up notification being used for instructing the user equipment to pull up a payment channel to pay the payment order; 2 receiving from the user equipment by the processing server, a payment voucher, wherein the payment voucher is provided from the payment channel server to the user equipment based on payment of the payment order by the user equipment using the payment channel; matching, by the processing server, based on the payment voucher, the merchant order bound to the determined one item ID, wherein the payment voucher indicates the determined one item ID used by the user equipment to complete the payment of the payment order; and transmitting, by the processing server to the merchant device, based on the matched merchant order, a service/product providing notification for providing the service and/or the product to the user equipment.
The examiner respectfully notes the features noted above as presented by the Amendment filed on 6/3/2022, in combination, with the other limitations in the claim make the claim novel and obvious over the prior art of record; therefore the examiner finds the claims allowable.  
The examiner further finds that the claims are statutory under 35 U.S.C. 101 as the claims do not recite an abstract idea. 
With respect to Step 2A – Prong One -  The examiner notes that limitation of “obtaining, by the processing server, a payment order generation request from a merchant device, the payment order generation request including a transaction price and indicating a merchant order corresponding to a service and/or a product for purchase”, “generating, by the processing server, a payment order bound to the merchant order generated by the merchant device”, “transmitting, by the processing server, based on the payment order, a payment pull-up notification to the user equipment, the payment pull-up notification being used for instructing the user equipment to pull up a payment channel to pay the payment order”, “receiving from the user equipment by the processing server, a payment voucher...”, “matching, by the processing server, based on the payment voucher, the merchant order bound to the determined one item ID, wherein the payment voucher indicates the determined one item ID used by the user equipment to complete the payment of the payment order,” and “transmitting, by the processing server to the merchant device, based on the matched merchant order, a service/product providing notification for providing the service and/or the product to the user equipment”  recites features do not recite an abstract idea.  The examiner notes that this limitation does not fall under the enumerated groupings of abstract ideas, i.e. – mathematical concept, mental process (i.e., human mind is not capable of performing such data transfer between such entities), and further Certain Methods Of Organizing Human Activity.  
While the examiner finds the claim statutory under Step 2A-Prong One the examiner further notes with respect to Step 2A – Prong Two - that the same limitation, noted above, is indicative of integration into a practical application as the claim by providing improvements to the functioning of a computer, or to any other technology or technical field.  See Applicant’s Remarks filed on 6/3/2022, pp. 13-14, and/or further applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The examiner respectfully the claim as a whole recite meaningful limitations relevant for eligibility analysis, see limitations emphasized above, and thus provide inventive concept to the claim as a whole as such features are provide binding of a virtual value-added service to a payment order, see Applicant’s Specification [0040], and further effectively provide payment support for the virtual-added service to a plurality of merchants, see Applicant’s Specification [0041], and thus a payment action of a user and the virtual value-added service actually purchased may be associated with each other through the binding between the payment order and the merchant order. Therefore, when there are a plurality of merchants in an application, the user may query the bound merchant order by using the payment order, to query a purchased virtual value-added service order (that is, the merchant order), and provide payment support for virtual value-added services provided by the plurality of merchants in one application. see Applicant’s Specification [0120] and [0263].
Therefore the examiner finds the claims statutory under 35 U.S.C. 101.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627